A bill in equity was exhibited to the Court for the purpose of obtaining an injunction against the building of a mill, by which means it would overflow the plaintiff's lands above. The defendant owned the land on both sides of the watercourse.
It was doubtful with OVERTON, J., whether it should be granted, as it appeared that the overflowing would do very little if any injury. It is a principle of law that every man must so use his own property as not to injure another.
It will however be recollected that mills are a public benefit, and we should not therefore discourage the building them.1 In such cases, where the damage is minute, I should be inclined to leave the parties to their remedies at law, summum jus is never favored in this court. There should be some material probable injury to authorize this court to interfere.
1 Co. Lit. 200 b; 4 Mass. 576; 3 Cai. Cas. 307; 4 Dall. 211.
There can be no distinction between smaller and larger injuries. If the erection of the dam overflow any of the complainant's lands, though ever so little, the defendant ought to be restrained.